Citation Nr: 0916006	
Decision Date: 04/29/09    Archive Date: 05/07/09

DOCKET NO.  06-07 004A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Whether the severance of service connection for hepatitis C 
was proper.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel


INTRODUCTION

The Veteran served on active duty from June 1969 to December 
1970.  He died in November 2004 and the appellant is his 
widow.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2005 rating decision by the 
Department of Veterans Affairs (VA) Phoenix, Arizona, 
Regional Office (RO).  In May 2003, the New York, New York, 
RO granted service connection for hepatitis C, and assigned a 
60 percent evaluation to that disability.  In February 2005, 
the New York RO proposed to sever the award of service 
connection.  In August 2005, the Phoenix RO implemented the 
proposed severance of the award of service connection.

In September 2008, the appellant testified at a Travel Board 
hearing before the undersigned Veterans Law Judge.  The 
transcript of that hearing has been associated with the 
claims file.


FINDING OF FACT

The evidence does not show that the grant of service 
connection for hepatitis C was clearly and unmistakably 
erroneous.


CONCLUSION OF LAW

The criteria to sever service connection for the Veteran's 
hepatitis C have not been met; restoration of service 
connection is warranted.  38 U.S.C.A. §§ 1110, 5109 (West 
2002); 38 C.F.R. §§ 3.105(d), 3.303, 3.307, 3.309 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Notice and Assistance

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159.  With regard to the issue decided herein, the Board is 
granting in full the benefit sought on appeal.  Accordingly, 
assuming, without deciding, that any error was committed with 
respect to either the duty to notify or the duty to assist, 
such error was harmless and will not be further discussed.   

II.  Propriety of Severance of Service Connection

Preliminarily, the Board notes that service connection may be 
granted for a disability resulting from disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 
C.F.R. § 3.303(a).  Service connection requires competent 
evidence showing: (1) the existence of a present disability; 
(2) in-service incurrence or aggravation of a disease or 
injury; and (3) a causal relationship between the present 
disability and the disease or injury incurred or aggravated 
during service.  Shedden v. Principi, 381 F.3d 1163, 1167 
(Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 
(1995). For the showing of chronic disease in service, there 
is required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time.  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  

Once service connection has been granted, it can be severed 
only where the evidence establishes that the grant is clearly 
and unmistakably erroneous (the burden being on the 
Government), and only where certain procedural safeguards 
have been met.  Stallworth v. Nicholson, 20 Vet. App. 482, 
487 (2006); Daniels v. Gober, 10 Vet. App. 474, 478 (1997).  
Severance of service connection based on any standard less 
than that set forth in 38 C.F.R. 3.105(d) is erroneous as a 
matter of law.  Stallworth v. Nicholson, 20 Vet. App. at 488; 
Graves v. Brown, 6 Vet. App. 166, 170 (1994); see also 
Baughman v. Derwinski, 1 Vet. App. 563, 566 (1991).  

In Stallworth, the United States Court of Appeals for 
Veterans Claims (Court) recognized that 38 C.F.R. 3.105(d) 
contemplates consideration of evidence that post-dates the 
award of service connection and that VA is not limited to the 
law and the record that existed at the time of the original 
decision.  Id. at 488; see also Allen v. Nicholson, 21 Vet. 
App. 54, 59 (2007).  In fact, the Court noted that the 
regulation specifically allows a change in medical diagnosis 
to serve as a basis for severance.  Indeed, in Stallworth, 
the Court, quoting Venturella v. Gober, 10 Vet. App. 340, 343 
(1997), reiterated that "[i]f the Court were to conclude that 
. . . a service-connection award can be terminated pursuant 
to § 3.105(d) only on the basis of the law and record as it 
existed at the time of the award thereof, VA would be placed 
in the impossible situation of being forever bound to a prior 
determination regardless of changes in the law or later 
developments in the factual record."  Id. at 488.  The Court 
in Stallworth further emphasized that the severance decision 
focuses not on whether the original decision was clearly 
erroneous, but on whether the current evidence established 
that service connection is clearly erroneous.  Id.

The Court has stated that clear and unmistakable error is a 
very specific and rare kind of error.  It is the kind of 
error, of fact or of law, that, when called to the attention 
of reviewers, compels the conclusion, to which reasonable 
minds could not differ, that the results would be manifestly 
different but for the error.  See Fugo v. Brown, 6 Vet. App. 
40, 43 (1993).  To warrant revision of a decision on the 
ground of clear and unmistakable error in a severance of 
service connection case, there must have been an error in the 
adjudication of the appeal that, had it not been made, would 
have manifestly changed the outcome, i.e., whether, based on 
the current evidence of record, a grant of service connection 
would be clearly and unmistakably erroneous.  

The Veteran was diagnosed with hepatitis C in approximately 
2000.  He was granted service connection for hepatitis C with 
secondary liver problems in a May 2003 rating decision.  The 
Veteran died in November 2004; the certificate of death noted 
the cause of death as cirrhosis of the liver due to or a 
consequence of hepatitis C.  The appellant, the Veteran's 
widow, sought service connection for the cause of the 
Veteran's death.  In August 2005, the RO severed service 
connection for hepatitis C, finding that the May 2003 rating 
decision was clearly and unmistakably erroneous in granting 
service connection for hepatitis C because the evidence 
showed that the Veteran's hepatitis C was the result of his 
abuse of drugs. 

Direct service connection may be granted only when a 
disability was incurred or aggravated in line of duty, and 
not the result of the veteran's own willful misconduct or, 
for claims filed after October 31, 1990, the result of his or 
her abuse of alcohol or drugs. See 38 C.F.R. § 3.301(a).  The 
isolated and infrequent use of drugs by itself will not be 
considered willful misconduct; however, the progressive and 
frequent use of drugs to the point of addiction will be 
considered willful misconduct.  Where drugs are used to enjoy 
or experience their effects and the effects result 
proximately and immediately in disability, such disability 
will be considered the result of the person's willful 
misconduct.  Organic diseases and disabilities which are a 
secondary result of the chronic use of drugs and infections 
coinciding with the injection of drugs will not be considered 
of willful misconduct origin.  See 38 C.F.R. § 3.301(d).  
Where drugs are used for therapeutic purposes or where use of 
drugs or addiction thereto, results from a service-connected 
disability, it will not be considered of misconduct origin.  
See 38 C.F.R. § 3.301(c)(3).

An injury or disease incurred during active military, naval, 
or air service shall not be deemed to have been incurred in 
the line of duty if such injury or disease was a result of 
the abuse of alcohol or drugs by the person on whose service 
benefits are claimed.  For the purpose of this paragraph, 
alcohol abuse means the use of alcoholic beverages over time, 
or such excessive use at any one time, sufficient to cause 
disability to the user; drug abuse means the use of illegal 
drugs (including prescription drugs that are illegally or 
illicitly obtained), the intentional use of prescription or 
non-prescription drugs for a purpose other than the medically 
intended use, or the use of substances other than alcohol to 
enjoy their intoxicating effects. See 38 C.F.R. § 3.301(d) 
(2007); see also 38 U.S.C.A. § 105 (West 2002); 38 C.F.R. § 
3.1(m) (2007).  VA's General Counsel has confirmed that 
direct service connection for a disability that is a result 
of a veteran's own abuse of alcohol or drugs is precluded for 
purposes of all VA benefits for claims filed after October 
31, 1990.  See VAOPGCPREC 7-99 (1999), published at 64 Fed. 
Reg. 52,375 (June 9, 1999); VAOPGCPREC 2-98 (1998), published 
at 63 Fed. Reg. 31,263 (February 10, 1998).

The record shows that the Veteran served as a medic in 
Vietnam.  Hence, VA concedes that he was exposed to blood in 
service.  The service treatment records do not show any 
treatment for hepatitis or any indications of liver 
abnormality.  

A VA examination of the Veteran conducted in February 2003 
referred to his reported "history of snorting cocaine, 
intravenous use of heroin and he stopped using drugs in 
1994."  The diagnosis was "chronic hepatitis C with 
cirrhosis more likely than not due to intravenous drug use in 
the service."  The examination report indicates that the 
examiner did not have the claims folder available for review.

The appellant has objected to the language in that diagnosis, 
noting that the reported history of the Veteran did not 
specify intravenous use of heroin during service.  She has 
testified, under oath, that the Veteran told her that he 
smoked heroin during service in Vietnam, but that he never 
used heroin intravenously until approximately 1984.  She 
testified that the Veteran had reported being exposed to 
extensive blood from wounded and dead soldiers in his duties 
as a medic in Vietnam.  The appellant has also indicated that 
a private physician had told her that based on the extent of 
liver damage noted when the Veteran's hepatitis C was 
diagnosed, it was likely that the hepatitis had been 
contracted long ago, i.e., prior to the Veteran's reported 
first use of intravenous drugs in the 1980s.

In February 2009, the Board obtained a Veterans Health 
Administration (VHA) opinion from a VA Chief of Infectious 
Disease physician.  This physician reviewed the record and 
stated that:

It is with a reasonable degree of medical 
certainty that the exposure to hepatitis C 
occurred post military service....His 
intravenous drug use beginning in the 
1980s, and probable exposure to HCV during 
this time, allows twenty years of liver 
damage to occur, leading to his death in 
2004.

In this case, whether reasonable minds could have differed as 
to whether the Veteran's hepatitis C was a result of 
intravenous use of drugs as opposed to exposure to blood in 
the course of his duties as a medic in Vietnam is a medical 
question.  The best medical evidence of record, the VHA 
physician's opinion dated in February 2009, states that the 
finding that the Veteran's hepatitis C was incurred after his 
separation from service is made "with a reasonable degree of 
medical certainty."  The Board finds that that language 
falls short of the standard necessary to demonstrate that the 
grant of service connection based on inservice incurrence of 
hepatitis C was clearly erroneous.


Overall, the Board is satisfied that reasonable minds could 
disagree about whether the Veteran's exposure to blood as a 
medic in Vietnam lead to the hepatitis C infection.  However, 
severance requires that the evidence be clear and 
unmistakable.  As such, the conclusion that the Veteran 
incurred hepatitis C as a result of service can not be deemed 
clearly and unmistakably erroneous.  VA has the burden of 
proving that the grant of service connection was CUE, and 
this burden has not been met.  Restoration of service 
connection for hepatitis C is warranted.  This claim is 
accordingly granted in full.


ORDER

Severance of service connection not being proper, service 
connection for hepatitis C is restored.



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


